Citation Nr: 0905175	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran provided testimony at an October 2008 Travel 
Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The claims file reflects a current diagnosis of PTSD.

2.  There is no documented evidence that the veteran was 
involved in combat, nor is there any independent evidence 
corroborating the occurrence of a specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  The letter also included a PTSD questionnaire 
asking for more detail regarding the alleged in-service 
stressors.  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the May 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the February 2007 rating decision and 
September 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder"  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  Specifically, in his October 
2006 Statement in Support of Claim for Service Connection for 
PTSD, the veteran stated that, while stationed in Vietnam as 
a truck driver, he was hospitalized and diagnosed with ulcers 
and a nervous condition after an ammunition explosion near 
Long Binh, Vietnam; that he was constantly under sniper fire 
while carrying ammunition and chemicals in his truck; that 
there were road mines and body parts along the road where he 
drove his truck; and that near Tay Ninh there were Vietnamese 
soldiers wearing necklaces made of human ears.  He reiterated 
these stressors during a September 2006 Trenton Vet Center 
Psychosocial Assessment, adding that he learned of the deaths 
of two of his closest friends in Vietnam by reading about 
them in a magazine while on leave before being deployed to 
Southeast Asia.  

First, the Board will consider whether the veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The veteran's service treatment records (STRs) are negative 
for any manifestation of mental health or PTSD symptoms or 
diagnoses.  Indeed, both the February 1986 induction 
examination and April 1970 separation examination reports 
contain no notation of mental health problems.  Following 
service, the first diagnosis of PTSD is contained in an 
October 2007 note from the Philadelphia VA Medical Center 
(VAMC).  The veteran reported nightmares 3 times per week and 
social isolation.  It was also noted that he had suffered 
from depression for many years.  Group therapy and a 
medication assessment were recommended.  Earlier records from 
the VAMC, specifically from May 2006, document PTSD symptoms 
and a positive PTSD screening.  Further, a September 2006 
Trenton Vet Center Psychosocial Assessment documents PTSD 
symptoms and seems to imply a diagnosis of PTSD, although 
there is no formal diagnosis noted.  Thus, it appears that 
the veteran has a current PTSD diagnosis that meets the 
criteria of 38 C.F.R. § 4.125(a).    

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more 
claimed in-service stressors occurred to support a PTSD 
diagnosis.  

Before beginning its analysis regarding the existence of a 
stressor, the Board first notes that, since the first 
diagnosis of PTSD was made more than 30 years after 
separation from service, and there were no manifestations of 
a mental health problem within one year of separation, the 
presumptive provisions of 38 C.F.R. § 3.307 and 3.309(a) as 
to psychoses do not apply here.  

The veteran's DD Form 214 lists his Army military 
occupational specialty (MOS) as a heavy truck driver, and 
shows that he received the Vietnam Service Medal and the 
Vietnam Campaign Medal.  These medals indicate that the 
veteran was in a theater of combat operations, but not 
necessarily that he was directly engaged in combat.  The form 
also shows that the veteran served in Vietnam from July 1969 
to April 1970.  However, again, there is no indication of 
whether or not he engaged in combat with the enemy.  Indeed, 
the veteran's DA Form 20, Record of Assignments, indicates 
that he was assigned to the 233rd Transportation Company as a 
light vehicle driver during his Vietnam service.  Thus, the 
Board finds that the veteran's personnel records do not 
establish that he was engaged in combat.  As a result, the 
veteran's statements as to any in-service stressor(s) cannot 
be accepted without further corroboration through independent 
evidence.  Doran, supra. 

The RO issued a Formal Finding regarding the veteran's 
claimed in-service stressors in February 2007.  Specifically, 
the RO found that the information provided by the veteran 
regarding his claimed stressors was insufficiently detailed 
to send to the military's JSRRC (Joint Services Records 
Research Center) or to research the case for records of the 
event.  Further, the RO located records regarding the 
veteran's friends who were killed in action in Vietnam, and 
ascertained that they died in May 1969, about a month before 
the veteran was stationed there.  The Board is sympathetic 
with the veteran's being upset about his friends' deaths, but 
he has acknowledged that he was still in the U.S. when they 
died in Vietnam, and no physician has indicated that his 
finding out about their deaths constituted a PTSD stressor. 

In addition, the RO was unable to corroborate the veteran's 
service in Long Binh (where the ammunition explosion 
allegedly occurred), Bien Hoa, Kojodo, Tay Ninh, or Ton Son 
Nhut from his service personnel records (although departure 
from the Ton Son Nhut Air Base to return to the U.S. would be 
consistent with Army practice).  The Board recognizes that 
the DA Form 20 does not generally document every location 
where the veteran served, which is why detailed stressor 
information is needed from the veteran.  Thus far, the 
veteran's accounts of various stressors have not been 
susceptible of confirmation by military records.  His 
submitted responses to the RO's requests for information have 
not provided sufficiently detailed names, dates, or time 
frames for stressor events, to enable the JSRRC to research 
for verification of stressors.

In a September 2006 Trenton Vet Center Psychosocial 
Assessment report, the examiner discussed the veteran's 
military experiences extensively in describing the veteran's 
various stressors.  However, the examiner's description of an 
in-service stressor, based upon the history provided by the 
veteran, does not constitute corroboration of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Finally, the veteran's STRs do not corroborate his alleged 
stressors.  For example, the veteran testified at the October 
2008 hearing before the Board that he was near an ammunition 
dump explosion that occurred in Long Binh around the 1969 
Thanksgiving holiday.  In his October 2006 Statement in 
Support of Claim for Service Connection for PTSD, he stated 
that not long after the explosion he was treated at the 
hospital and diagnosed with ulcers and a nervous condition.  
However, the STRs fail to reveal any diagnosis of this sort.  
Further, there is a treatment note from November 30, 1969, 
near the time the veteran described the explosion as having 
occurred, which does not mention the explosion, nor is there 
a diagnosis of ulcers or a nervous condition therein.  

Based on the veteran's statements and the records showing 
service in a theater of combat in Vietnam, the Board 
acknowledges that the veteran may have encountered stressful 
situations while in active service.  However, unfortunately, 
there is no documentation showing that he engaged in combat, 
nor is there any evidence other than the veteran's own 
statements corroborating the occurrence of the claimed in-
service stressors.  The Board has high regard for the 
veteran's service to the Nation in Vietnam, and we appreciate 
his forthright testimony at his hearing before the 
undersigned.  However, the Court of Appeals for Veterans 
Claims has held that it is the experiencing of specific 
stressor events, rather than the mere presence in an area in 
which combat might arise, that can constitute valid support 
for a diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991), noting that "neither appellant's military 
specialty . . . nor his service records, disclose that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences."

In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Therefore the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


